Exhibit 10.7 AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG BETTER BIODIESEL, INC. AND GEOALGAE TECHNOLOGY, INC. AND THE SECURITY HOLDERS OF GEOALGAE TECHNOLOGY, INC. AGREEMENT THIS AGREEMENT (“Agreement”) is made this day of , 2008, by and between Better Biodiesel, Inc. a Colorado corporation (“Better Biodiesel”), GeoAlgae Technology, Inc., a Wyoming corporation (“GAT”) and the security holders of GAT (the “GAT Security Holders”) who are listed on Exhibit 1.1 hereto. WHEREAS, Better Biodiesel desires to acquire all of the issued and outstanding common stock of GAT (“GAT Stock”) from the GAT Security Holders in exchange for common stock of Better Biodiesel; WHEREAS, all of the GAT Security Holders agree to exchange one hundred percent (100%) of the GAT Stock they hold in GAT for three million, three hundred thousand (3,300,000)shares of Better Biodiesel common stock (the “Shares”). WHEREAS, Better Biodiesel commits to make an additional six million, seven hundred thousand (6,700,000) shares available as additional compensation, issuable subject to performance based criteria (“BBDS Performance Shares”) as described in Section 1.1(b) herein. NOW, THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties hereto agree as follows: ARTICLE I Exchange of Securities 1.1 Issuance of Securities. Subject to the terms and conditions of this Agreement, Better Biodiesel agrees to issue and exchange the Shares for one hundred percent (100%) of the issued and outstanding GAT Stock held by the GAT Security Holders.All Better Biodiesel Shares will be issued directly to the GAT Security Holders on the Closing Date (as hereinafter defined), pursuant to the schedule set forth in Exhibit 1.1. (a) Upon Closing (defined in Section 7.1), Better Biodiesel shall issue to the existing GAT Security Holders the total aggregate amount of three million, three hundred thousand (3,300,000) Shares; (b) Better Biodiesel commits to make six million, seven hundred thousand (6,700,000) shares available as additional compensation, issuable subject to following performance based criteria (the “BBDS Performance Shares”): (1) Eighty percent (80%) of GAT’s contribution to Better Biodiesel’s EBITDA arising from GAT’s algae biofuel technology-for feedstock growth and/or fuel production based revenue shall be paid in BBDS Performance Shares at a value of $1.00 per share (i.e.> a $1,200,000 contribution to Better Biodiesel’s EBIDTA would result in the issuance of 960,erformance Shares”); and (2) Twenty percent (20%) of GAT's contribution to Better Biodiesel's EBITDA arising from GAT’s acquisition of existingoil and fuel distributor based revenue shall be paid in BBDS Performance Shares at a value of $1.00 per share (i.e.> a $1,200,000 contribution to Better Biodiesel’s EBIDTA would result in the issuance of 240,erformance Shares”) 1.2 Exemption from Registration. The parties hereto intend that all Better Biodiesel common stock to be issued to the GAT Security Holders shall be exempt from the registration requirements of the Securities Act of 1933, as amended (the “SecuritiesAct”), pursuant to Section 4(2) and/or Regulation D of the Securities Act and rules and regulations promulgated thereunder.In furtherance thereof, each of the GAT Security Holders will execute and deliver to Better Biodiesel subscription agreements for the Shares, a copy of which is attached as Exhibit 1.2, on the Closing date of this Agreement (the “Closing Date”). 1 ARTICLE II Representations and Warranties of GAT GAT hereby represents and warrants to Better Biodiesel that: 2.1Organization. GAT is a corporation duly organized, validly existing and in good standing under the laws of Wyoming, has all necessary corporate powers to own its properties and to carry on its business as now owned and operated by it, and is duly qualified to do business and is in good standing in each of the states where its business requires qualification. 2.2 Capital. GAT will deliver 100% of its issued and outstanding stock, subscriptions, options, rights, warrants, debentures, instruments, convertible securities pr convertible preferred stock, or other agreements or commitments obligating GAT to issue any additional GAT Stock of any class, which shall equal shares of common stock, on a fully diluted basis.There shall be no outstanding preferred stock of GAT at the time of the Closing. 2.3 Subsidiaries. GAT currently does not own any subsidiaries. 2.4 Directors and Executive Officers. The names and titles of the directors and executive officers of GAT are as follows: (a) Name Position Ronald D. Lewis Kenneth R. Bennett F. Briton McConkie Director , Chief Technology Officer Director, Director, Chief Executive Officer Director (b) Immediately upon the Closing, Better Biodiesel shall appoint GAT’s designated management team. 2.5 Financial Statements. GAT represents that it shall have the ability to provide and shall produce, within forty-five (45) days of Closing, financial statements consisting of a balance sheet and a related statements of income and cash flow for (I) the prior two (2) fiscal years (or for the period since inception of the Company, if less than two years), (II) for the quarters subsequent to the most recent fiscal year and (III) for the period subsequent to the most recent quarter if material changes have occurred (the “GATFinancial Statements”), which fairly represent the financial condition of GAT as of the respective dates and for the periods involved, and such statements shall be prepared in accordance with generally accepted accounting principles (GAAP). The GAT Financial Statements shall state Zero Dollars ($0) of debt-related liabilities 2.6
